Title: From George Washington to Joseph Eckley, 10 May 1786
From: Washington, George
To: Eckley, Joseph

 

Sir,
Mount Vernon 10th May 1786.

I have had the honor to receive your favor of the 20th ulto and its enclosure. I was indebted to Doctr Gordon before he left the Country, for the Boston Independant Chronicle; and am so since to your goodness for offering to continue them. The Doctr sent these papers unasked, after having read them himself (being a subscriber)—but as their continuation must be attended with expence & trouble, you would oblige me by withholding them. To be candid, my avocations are so numerous that I very rarely find time to look into Gazettes after they come to me. I feel myself, however not less indebted to your politeness, & obliging offer, by the non-acceptance of it. With respect I am Sir Your Most Obt and obliged Servant

G: Washington

